Citation Nr: 0204401	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss, 
mixed type, left ear.

2.  Entitlement to a compensable rating for otitis externa, 
bilateral.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 Rating Decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected mixed type hearing loss 
in his left ear is
manifested by Level I hearing acuity.  

3.  The veteran is not deaf in the nonservice-connected right 
ear.  

4.  The veteran's bilateral otitis externa is manifested by 
subjective complaints of itching and draining, but there are 
no objective findings of swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for hearing loss, 
mixed type, left ear
have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.85, Table 
VI and Table VII, 4.86, Diagnostic Code 6100 (1998 & 2001); 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).

2. The criteria for a compensable rating for otitis externa, 
bilateral, have not been
met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6210 
(2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.

The RO reconsidered the veteran's claim in light of the VCAA 
as indicated in the November 2001 Supplemental Statement of 
the Case.  The Board finds that the requirements under the 
VCAA have been further met as the veteran was provided 
adequate notice of the evidence needed to substantiate his 
claim.  The RO provided the veteran with copies of the 
February 1999 Rating Decision, the May 1999 Statement of the 
Case, and the November 2001 Supplemental Statement of the 
Case.  The RO has also made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Private medical records from Logansport Family 
Health Care and updated VA outpatient treatment records were 
requested, obtained, and reviewed.  The veteran was also 
afforded VA examinations that included audiometric testing in 
October 1998, September 1999, and July 2000.  The veteran has 
not made the RO or the Board aware of any other evidence 
needed to be obtained.  Based on the foregoing, the Board 
concludes that the duty to assist has been satisfied and the 
Board will proceed with appellate review.

This appeal arises out of the veteran's claims of entitlement 
to compensable ratings for hearing loss, mixed-type, left ear 
and otitis externa, bilateral.  The veteran contends that his 
hearing loss has worsened and infections have resurfaced.  A 
review of the history of this appeal reveals that in an 
August 1972 rating decision, the veteran was awarded service 
connection for bilateral otitis externa, and a noncompensable 
rating was assigned from March 1972.  In a December 1979 
rating decision, the RO awarded service connection for left 
ear hearing loss, mixed type, and a noncompensable rating was 
assigned from April 1979.  The noncompensable ratings have 
remained in effect since that time.  In March 1992, the 
veteran filed a claim for increased disability ratings for 
his otitis externa and his left ear hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2001). Individual disabilities are assigned separate 
diagnostic codes.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower evaluation 
will be assigned.  See 38 C.F.R. § 4.7.

I.	Hearing Loss, Mixed-Type, Left Ear

A March 1998 private medical record of Occupational Health & 
Hygiene shows the results of the veteran's hearing test were 
a mild loss for speech sounds in both ears, a moderate loss 
for mid-pitch sounds in the left ear, a mild loss for mid-
pitch sounds in the right ear, a moderately severe loss for 
high pitch sounds in the left ear, and normal hearing for 
high pitch sounds in the right ear.  The report concluded 
that possible hearing loss was present in the veteran's left 
ear for sounds associated with speech and conservation, 
possible hearing loss was present in his right ear for sounds 
associated with speech and conversation, and there was a 
difference in hearing level between his left and right ears 
for high pitch sounds, such as a whistle. 

The veteran was afforded a VA audio examination in October 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
    AVG
RIGHT
25
15
35
20
24
LEFT
20
15
45
60
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

The veteran was afforded a VA examination in September 1999.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
30
30
30
29
LEFT
25
30
45
60
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear. 

An April 2000 private medical record of Occupational Health & 
Hygiene shows the results of the veteran's hearing test were 
a mild loss for speech sounds in both ears, a moderate loss 
for mid-pitch sounds in the left ear, a mild loss for mid-
pitch sounds in the right ear, a severe loss for high pitch 
sounds in the left ear, and a mild loss for high pitch sounds 
in the right ear.  The report indicated that the veteran's 
hearing was slightly worse for mid-frequency sounds (2000, 
3000, and 4000 average) in at least one ear when compared to 
his previous test in March 1998.  The report concluded that 
the veteran's hearing test and evaluation did not show any 
recent ear related problems according to current medical 
guidelines.  

The veteran was afforded a VA examination in July 2000.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
30
25
20
26
LEFT
30
30
45
65
43

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

Disability evaluations for hearing impairment are derived 
from a mechanical
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.   In this case the veteran 
has bilateral hearing loss, but not total deafness.

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Nevertheless, the method described above using Tables VI 
and VII was not changed, and therefore, does not affect the 
veteran's claim.  Pertinent changes were made to 38 C.F.R. 
§ 4.86, which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Where service-connection is in effect for defective hearing 
in only one ear, in the absence of complete bilateral 
deafness, the nonservice-connected ear is considered normal.  
See 38 U.S.C.A. § 1160 (West 1991 & Supp. 2001); VAOPGCPREC 
32-97.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  See 38 C.F.R. § 4.85, Tables VI, VII, 
Diagnostic Code 6100.  In the instant case, there is no 
evidence of complete deafness in the right ear.  The October 
1998, September 1999, and July 2000 audiometric testing 
indicate the veteran's right ear hearing loss is slight with 
96 percent, 100 percent, and 98 percent speech discrimination 
scores, respectively.  Thus, the right ear will be considered 
normal for rating purposes in this appeal.   

The veteran's service-connected hearing loss, mixed type, 
left ear, has been evaluated under the provisions of 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 of VA's rating 
schedule for evaluating hearing impairment.  Under DC 6100, a 
maximum schedular rating of 10 percent is assigned where 
hearing is at Level X or XI for one ear and Level I for the 
other.  Under both the old and new criteria, audiometric test 
results from the October 1998, September 1999, and July 2000 
examinations show Level I hearing loss in both ears.  
Audiometric test results as late as July 2000, therefore, 
contain test results that support a noncompensable hearing 
evaluation.   See 38 C.F.R. § 4.85, Tables VI, VII.  Hearing 
tests conducted by Occupational Health & Hygiene in March 
1998 and April 2000 do not report findings in terms of 
puretone thresholds at the relevant frequencies and speech 
discrimination scores as required under 38 C.F.R. § 4.85.  
Thus, these hearing test results are of no use in evaluating 
the veteran's hearing impairment.  The Board finds that the 
veteran's hearing loss, mixed type, left ear more closely 
approximates the criteria for the currently assigned 
noncompensable rating under DC 6100.  

The audiometric test results from the October 1998, September 
1999, and July 2000 VA examinations do not show exceptional 
patterns in the instant case and therefore, the provisions of 
38 C.F.R. § 4.86 are inapplicable to the veteran's claim.

II.	Otitis External, Bilateral

In October 1998, the veteran underwent a VA examination for 
ear diseases.  According to that report, the veteran related 
that he intermittently experienced drainage from both ears, 
but no drainage in the prior three months.  Physical 
examination revealed normal right external auditory canal, 
pinna, mastoid, and tympanic membrane.  Left external 
auditory canal, pinna, mastoid were normal, but the tympanic 
membrane exhibited thickening with some myringosclerosis.  
There was no evidence of active inflammation, infection, or 
drainage in either ear.  Diagnosis was no active ear disease 
present.

VA outpatient treatment notes from August 1991 to December 
1999 show the veteran complained of itching and drainage from 
his left ear in April 1998.  The record of the June 1998 
follow-up visit shows diagnosis was bilateral otitis externa.

A September 1999 VA examination revealed normal right ear 
auricle, external auditory canal, and tympanic membrane, and 
normal left tympanic membrane, and auricle with a slightly 
erythematous, and inflamed external auditory canal with 
minimal debris.  Diagnosis was otitis externa, mild, left 
ear.  

In a December 1999 memorandum, a veterans service 
representative informed an RO hearing officer that the 
veteran contends the VA examinations he underwent do not 
accurately reflect the severity or continuous treatment he 
had received over twenty years.  The service representative 
indicated the veteran was informed by doctors that his 
bilateral otitis externa would always be a continuous 
aggravating but treatable condition.  The veteran maintained 
that the constant drainage of his ears aggravated the otitis 
externa, which required treatment with medication at least 
four times a year.  The veteran indicated that the results of 
one VA examination where the condition was not present, did 
not accurately reflect the times when the condition flared up 
or was treated throughout the year.

A January 2000 letter from Curtis L. Gingrich, M.D. of 
Logansport Family Health Care shows he has seen the veteran 
since December 1997.  Dr. Gingrich indicated that the veteran 
had no recurrent complaints since 1997, except for recurrent 
sinus infections and eustachian tube dysfunction.  He further 
indicated the veteran reported continued pain in his left ear 
and stated that his doctor in California informed him that he 
would have to undergo several surgeries.  Dr. Gingrich noted 
that he began treating the veteran with antibiotics.

An April 2000 medical record from Dr. Gingrich shows the 
veteran was seen for complaints of drainage present for one 
week in his left ear and left ear pain, fullness, and plugged 
sensation he had been experiencing during the prior two 
weeks.  Physical examination showed no sinus tenderness, but 
showed distortion of the tympanic membrane with some cerumen 
in the canal.  There was some erythema and bulging of the 
tympanic membrane and no lymphadenopathy and conjunctival 
erythema.  Diagnosis was eustachian tube dysfunction with 
otitis media.  He was treated with antibiotics. 

The veteran's service-connected bilateral otitis externa has 
been assigned a noncompensable rating under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6210 of VA's Schedule 
of Ratings-Ear.  DC 6210 provides a maximum schedular rating 
of 10 percent for chronic otitis externa, where clinical 
findings show that the condition is manifested by swelling, 
dry and scaly or serous discharge, and itching, requiring 
frequent and prolonged treatment.  See 38 C.F.R. § 4.87.  

The Board finds that the current noncompensable rating is 
appropriate, and that the preponderance of the evidence is 
against a higher rating at this time for the following 
reasons.  The October 1998 VA examination revealed that the 
veteran's right and left external auditory canal, pinna, and 
mastoid were normal.  Some thickening of the left tympanic 
membrane was noted, however, this condition involves the 
middle ear and not the outer ear.  See McNeely v. Principi, 3 
Vet. App. 357, 361-62 (1992) ("Tympanic membrane is defined 
as 'a thin membrane that separates the middle ear from the 
inner part of the external auditory meatus . . . .'") 
(citation omitted).  The examination showed no evidence of 
active inflammation, infection, or drainage in either ear.  
There was no active ear disease present, including bilateral 
otitis externa.  VA outpatient treatment notes from August 
1991 to December 1999 show treatment for an episode of otitis 
externa in April 1998 and follow-up treatment in June 1998.  
There is no record of treatment thereafter.  Although the 
September 1999 VA examination shows the veteran was diagnosed 
with otitis externa, mild, left ear, the medical records of 
record do not demonstrate frequent and prolonged treatment 
for this disorder.  

In a December 1999 memorandum, the service representative 
noted that the veteran informed him that the results of one 
VA examination where the condition was not present, did not 
accurately reflect flare-ups and treatment throughout the 
year. The veteran indicated that he would submit private 
medical records showing continuous treatment.  The RO 
assisted the veteran in obtaining these records, identified 
as Logansport Family Health Care.  These medical records do 
not show frequent or prolonged treatment for bilateral otitis 
externa. 

Dr. Gingrich of Logansport Family Health Care indicated in 
his January 2000 letter that the veteran had complaints of 
recurrent sinus infections and eustachian tube dysfunction 
since 1997.  Private medical records from Dr. Gingrich show a 
diagnosis of eustachian tube dysfunction with otitis media in 
April 2000.   Dr. Gingrich's findings pertain to 
symptomatology associated with otitis media and not otitis 
externa, which is a separate condition involving a different 
area of the ear.  See Bucklinger v. Brown, 5 Vet. App. 435, 
437 (1993) ("Otitis externa is 'inflammation of the external 
auditory canal.'") (citation omitted); Stephens v. Principi, 
3 Vet. App. 513, 516 (1992) ("Otitis externa is 
'inflammation of the external ear.'") (citation omitted); 
Connolly v. Derwinski, 1 Vet. App. 566, 567 (1991) (defining 
otitis media as an "inflammation of the middle ear").  
Moreover, Dr. Gingrich's findings formed a basis, in part, 
for granting a compensable rating for the veteran's service-
connected otitis media, left ear, by a November 2001 rating 
decision.  That issue is not presently before the Board.  
Lastly, the April 2000 Occupational Health and Hygiene 
private examination report shows no recent ear related 
problems according to current medical guidelines.  In short, 
the foregoing evidence does not show a recent history of 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment, and as such, the 
requirements for a 10 percent rating under DC 6210 are not 
met.

Consideration is also given to other diagnostic codes but 
none are applicable.  As such, the veteran's disability 
picture for his bilateral otitis externa more closely 
approximates the criteria for the currently assigned 
noncompensable rating under DC 6210.

III.	Conclusion

In reaching the foregoing determinations, the Board has 
considered the history of the veteran's hearing loss, mixed 
type, left ear, and his bilateral otitis externa, as well as 
the current clinical manifestations and the effect these 
disabilities may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The Board has also considered the 
veteran's statements and contentions concerning his problems 
with his hearing and ear infection.  However, as discussed 
above, the objective clinical findings simply do not warrant 
assignment of a compensable rating for either disability.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claims.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered referral of the veteran's 
case for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  The Board finds that such referral is 
not warranted.  The evidence of record shows that the 
veteran's hearing loss, mixed-type, left ear and bilateral 
otitis externa are manifested by problems that are directly 
addressed by schedular criteria, namely, decreased auditory 
acuity, interference with speech recognition, and frequency 
of treatment of a chronic condition.  No evidence has been 
presented to show that the veteran's disability picture alone 
is such that it would produce impairment of earning capacity 
beyond that reflected in the VA rating schedule, or would 
affect earning capacity in ways not already contemplated by 
the schedule.  Evidence has not been presented to show that 
the veteran's case presents such an exceptional or unusual 
disability picture demonstrated by marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  In the absence of 
any such evidence, referral under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown,       9 Vet. App. 337, 
338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to a compensable rating for hearing loss, mixed-
type, left ear, is denied. 

Entitlement to a compensable rating for otitis externa, 
bilateral is denied.  



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

